ed^gainst^s absconding or concealed debtors satisfactorily shew that they had not absconded concealed ““a supersedeas ediwith cos£ although the creditor had Where per-reason to Relieve that the debtors had absconded or were concealed.Motion for a supersedeas to an attachment issued in this case* From the evidence given by the debtors, it satisfactorily appeared that they had not absconded, and were not con- , i . . , , sealed at the time that the petition was presented for an attachment; although, from the facts and circumstances, the . ’ creditor and his witnesses were authorized to say that they Relieved that the debtors had absconded or were concealed, The motion for a supersedeas was granted, with costs ; the costs °f last term to t*6 set 0-T against the costs of this motion,